DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 11 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to either a nonelected Invention or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
The connection between the camera and the sample chamber
The connection between the camera and the parallel visualization chamber
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2, “at” in the final line should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 10, and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “the rotor is dimensioned such that a compression ratio is achievable…”. It is unclear as to how the dimensions of the rotor allow for “achievement” of a compression ratio, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “a compression ratio of at least 1.5 to 1”. It is unclear as to if the values indicate a range for the compression ratio or if the claim is reciting a ratio of 1.5:1, thus rendering the claim indefinite.
Claim 1 recites the limitation "the sample " in the ninth line.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear as to if “the sample” is the same as the “material with variable volume”, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “a sample” in the tenth and eleventh lines. It is unclear as to if this sample is the same as the previously recited “the sample”, the “material with variable volume”, or some other sample, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites "the sample " in the penultimate. It is unclear as to if “the sample” is the same as one of the previously recited samples, the “material with variable volume”, or some other sample thus rendering the claim indefinite.
Claim 2 recites the limitation "the thickness" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 4 and 5, Claim 2 introduces three circumferences. As such, it is unclear as to which circumference “the circumference” refers to, thus rendering the claim indefinite.
Regarding Claim 9 and 10, the claims recite a camera being connected to either a parallel visualization chamber or a sample chamber. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03. The drawings do not illustrate any form of connection between the camera and the chambers i.e. conflict/are inconsistent with the claim language, merely illustrating an optical path between them. The specification merely restates the claim language. As such, it is unclear as to what the metes and bounds of connection are. Examiner interprets connection as an optical connection i.e. optic path consistent with the drawings.
Regarding Claims 9 and 20, the claims recite “environmental conditions”. It is unclear as to what the metes and bounds of “environmental conditions” are, thus rendering the claims indefinite. What are the conditions? And what about them makes them environmental?
Regarding Claim 18, the claim recites “a sample” in the third line. It is unclear as to if this sample is the same as the “material with variable volume” or not, thus rendering the claim indefinite.
Regarding Claim 18, the claim recites “a compression ratio of the material of at least 1.5 to 1”. It is unclear as to if the values indicate a range for the compression ratio or if the claim is reciting a ratio of 1.5:1, thus rendering the claim indefinite.
Regarding Claim 19, it is unclear as to if the claim is attempting to recite the detected images are of what is happening within the sample chamber or if the camera itself is within the sample chamber, thus rendering the claim indefinite.
Regarding Claim 20, it is unclear as to if the claim is attempting to recite the detected images are of what is happening within the parallel visualization chamber or if the camera itself is within the chamber, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al (US 9157846).
Regarding Claim 1, as best understood, Bi discloses a rheological system, in at least Figures 2 and 3,  comprising: a sample chamber (60A); a compressed air system (inherently present to provide the pressurization) (Col 3, lines 13 - 33) configured to provide compressed air to pressurize the sample chamber (Col 3, lines 13 – 33; Col 4, lines 60 - 62); and a rotor (10A, 20A) configured for rheological measurement of a material with variable volume (the rotor is inherently configured to measure any material present between the rotor and chamber), the rotor including an elongated shaft (10A) extending to a measurement portion (20A) having a widened geometry relative to the elongated shaft (Figure 3), wherein the rotor is dimensioned such that a compression ratio of at least 1.5 to 1 is achievable while maintaining material cover of the sample over the entirety of the measurement portion of the rotor, wherein the compression ratio is defined by a decompressed volume of a sample when the sample chamber is not pressurized to a compressed volume of the sample when the sample chamber is pressurized (the test is performed when the sample covers the entirety of the measurement portion regardless of compression ratio) (Col 3, lines 31 – 34).
Regarding Claim 2, Bi discloses the measurement portion is cylindrical (Figure 2) and includes a circumference (Figure 3) and the thickness (Figure 2), wherein the circumference is less than a circumference of the sample chamber (Figure 2) and at greater than a circumference of the elongated shaft (Figure 3).
Regarding Claim 5, Bi discloses the circumference greater than twice the circumference of the elongated shaft (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 9157846), in view of Montgomery et al. (US 2015/0198512).
Regarding Claim 4, Bi fails to expressly disclose the measurement portion includes a plurality of outwardly protruding vanes disposed vertically about the circumference. 
Montgomery teaches a measurement portion (32, 42) including a plurality of outwardly protruding vanes disposed vertically about the circumference (Figures 1, 3) [0032].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bi by having the measurement portion include a plurality of outwardly protruding vanes disposed vertically about the circumference for the benefit of generating precise measurements independent of varying friction forces, as taught by Montgomery [0011].

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 9157846).
Regarding Claim 6, Bi fails to expressly disclose the thickness of the measurement portion is less than 1/5 of a length of the elongated shaft.
The length of the shaft itself has no effect on Bi’s measurement (which merely requires the measurement portion be covered). 
As such, it would have been obvious to one of ordinary skill in the art the elongated shaft could be any length, including to the point where the thickness of the measurement portion is less than 1/5 of a length of the elongated shaft, for the benefit of accommodating different sample chamber sizes. 
Regarding Claim 7, Bi discloses a space separates a bottom of the measurement portion and a bottom of the sample chamber (see space between bottom of 10A and 60A), and wherein the space has a height that is less than a difference between a radius of the elongated shaft and a radius of the sample chamber (space between 10A and 60A is less that the space between the outer surface of 10A and an inner vertical wall of 60A) (Figure 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 9157846), in view of Moracchini (FR 2687223)
Regarding Claim 8, Bi discloses the rotor further includes a first end (end opposite having the measuring portion) and a second end (end having the measuring portion), wherein the measurement portion is located at the second end (Figure 2).
Bi fails to expressly disclose the rotor further including a circumferential plate located at the first end.
Moracchini teaches a rotor (6), the rotor further including a circumferential plate (C2) located at a first end (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bi by including a including a circumferential plate located at the first end of the rotor for the benefit of enabling motion of the rotor while maintaining a pressurized sample chamber.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 9157846), in view Bousmina et al. (US 2009/0145207)
Regarding Claim 10, as best understood, Bi fails to expressly discloses a camera connected to the sample chamber configured to detect images within the sample chamber.
Bousmina discloses a camera (210) connected to the sample chamber configured to detect images within the sample chamber [0037].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bi by including a camera connected to the sample chamber configured to detect images within the sample chamber for the benefit of deducing additional properties related to the sample, as taught by Bousmina [0039].

Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the 112 Rejections as outlined above. Upon applicant' s amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855